UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                             No. 99-60122
                           Summary Calendar


                            KENNETH MARSH,

                                                  Plaintiff-Appellant,

                                    V.

                    ITO CORPORATION; INTERNATIONAL
               LONGSHOREMEN’S ASSOCIATION, Local 1303;
                       DONALD EVANS, President,

                                                 Defendants-Appellees.



           Appeal from the United States District Court
             for the Southern District of Mississippi
                           (1:97-CV-531-GR)


                          September 23, 1999
Before JOLLY, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

      Kenneth Marsh, plaintiff-appellant, appeals the decision of

the   district   court   granting   summary    judgment   in   favor   of

defendants-appellees ITO Corporation, International Longshoremen’s

Association (the Union) and Donald Evans, the Union president.

Marsh filed suit against ITO Corporation, the Union and Evans

alleging discrimination based on disability in violation of the



      *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                    1
Americans with Disabilities Act (ADA), 42 U.S.C. § 12101 et seq.,

and against the Union and Evans alleging breach of the duty of fair

representation under the National Labor Relations Act, 29 U.S.C. §

185(a).   We have reviewed the record and the parties’ briefs and

find no reversible error.    We AFFIRM for essentially the same

reasons stated by the district court in its final judgment.   Marsh

v. ITO Corporation, No. 1:97-CV-531GR (S.D. Miss. Jan. 19, 1999).




                                2